DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
A preliminary Amendment was filed on 05/21/2021 cancelling claims 1-10 and adding claims 11-21.  Claims 11-40 are currently pending in the instant Application. 

Priority
 Examiner respectfully points out that new claim 31 recites a rigidizing material that comprises a plastics material and is malleable. The apparent corresponding disclosure of a rigidizing material (as in instant Paragraph 209 and Paragraph 209 of the 07/19/2021 Application) recites a malleable material such as nitinol, understood by the Examiner to be a metal material rather than plastic, as an alternative to plastics materials not recited to be malleable.  Thus Examiner maintains that a material that is both a plastics material and malleable was not described in the Specification in such a way as to reasonably convey that the inventor had possession of the claimed invention. 
As such the instant claim 31 is drawn to subject matter which was not described in the instant specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention. Therefore claim 31 does not comply with the conditions for receiving the benefit of an earlier filing date and rather the effective filing date of claim 31 is 05/06/2021.  Examiner acknowledges the effective filing date of 12/10/2008 of claims 11-30 and 32-40.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 31 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 31 recites a rigidizing material that comprises a plastics material and is malleable. The apparent corresponding disclosure of a rigidizing material (as in Applicant’s Paragraph 209) recites a malleable material such as nitinol, understood by the Examiner to be a metal material rather than plastic, as an alternative to 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 11-24 and 26-40 are is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ging et al., US 2003/0196658 in view of Madaus et al., US 2004/0025882.
Regarding claim 11, Ging discloses a respiratory mask system (nasal mask 10 of Figures 1 and 2 as per Paragraphs 106 and 107) for treating a patient for sleep disordered breathing (as per Paragraphs 2 and 14), comprising a mask  (the assembly of frame 20 and cushion 40 as per Paragraph 107) configured to engage the patient's face (via cushion 40 as depicted in Figure 1 and as per Paragraph 169) and deliver a supply of breathable gas to an airway of the patient during treatment for sleep disordered breathing (as per Paragraphs 14 and 111); and headgear (80 as per Paragraph 118) to support the mask in a desired position on the patient's face (as shown in figure 1), the headgear including a rigidizer (84 as per Paragraph 120, particularly by way of rigid yoke 92) having two side portions (sagittal right and left units of 84 as shown in Figure 1b) configured to extend along respective sides of the patient's face  (sagittal right and left sides of the patient’s face as shown in Figures 1 and 3) between the patient's eye and ear (particularly by way of 84 at 96, disposed to be placed there-between as shown in Figure 1) when the mask system is worn (Figure 1), the rigidizer comprising 1) a rigid or semi-rigid rigidizing 
Ging does not disclose said fabric covering disposed around the rigidizing material such that in a transverse cross-sectional view of the rigidizer the fabric covering completely surrounds the rigidizing material, the fabric covering further including a non-patient contacting side opposite the patient contacting side, and the non-patient contacting side of the fabric covering having an inner surface in direct contact with a second surface of the rigidizing material.  Rather in Ging the fabric is laminated only to the patient-facing side of yoke 92, rather than encircling 92 in cross section. 
Madaus teaches a headgear (headband 1 in Figure 1 as per Paragraph 33) for a respiratory mask (holding device that is a headband as per the Abstract thereof) including a fabric covering  (Figures 2 and 4, components 8 and 6 as per Paragraphs 356 and 36) disposed around a rigidizing material (the assembly of 5 and 4 in Madaus, a reinforcing layer thus analogous to 92 of Ging) such that in a transverse cross-sectional view (as shown in Figure 5 as per Paragraph 39) of the rigidizer the fabric covering completely surrounds the rigidizing material (covering on a patient-facing side by way of 6 and 
Madaus and Ging are analogous in that both are from the field of laminated headgear for respiratory masks.  Therefore it would have been obvious to one of ordinary skill in the art  at the time of the invention to modify the fabric covering of Ging to completely surround the rigidizing material such that in a transverse cross-sectional view of the rigidizer the fabric covering completely surrounds the rigidizing material, and accordingly to further including a non-patient contacting side opposite the patient contacting side, the non-patient contacting side of the fabric covering having an inner surface in direct contact with a second surface of the rigidizing material as taught by Madaus. It would have been obvious to do so for the purpose as taught by Madaus in Paragraphs 4, 35 and 36 of providing improved wearing comfort and advantageous padding of the lateral edge of a reinforcement insert.  

Regarding claim 12, the rigidizer of Ging is a continuous component (continuous between the portions of 84 joined to 96, 90 and 94 as depicted in Figure 2 of Ging) that extends across an anterior portion of the mask (extending laterally, to the rear of the mask in use as depicted in Figure 1 of Ging).
Regarding claim 13, the rigidizer of Ging is removably connected to the mask (removably connected via clips 82 of Figure 1 of Ging as per Paragraph 120).
Regarding claim 14, the rigidizer of Ging is directly connectable to the mask (directly connected via clips 82 of Figure 1 of Ging as per Paragraph 120).
Regarding claim 15, in the modified Ging at least one of the inner surface of the patient contacting side of the fabric covering and the inner surface of the non-patient contacting side of the 
Regarding claim 16, the fabric covering in the modified Ging is adhesively attached to the rigidizing material (as taught by Madaus in paragraph 39 thereof, applied to the modified Ging as detailed regarding claim 11 above).
Regarding claim 17, the rigidizing material of Ging comprises a plastic material (rigid material that is plastic as per Paragraph 120), and the rigidizing material is inextensible (being rigid plastic and resisting deformation as recited in Ging).
Regarding claim 18, the fabric covering (that of the modified Ging in view of Madaus as detailed regarding claim 11 above) encapsulates the rigidizing material (as shown in Figure 4 of Madaus wherein covering portions 6 and 8 surround the rigidizing material at 4 and 5).
Regarding claim 19, each side portion of the rigidizer of Ging is curved (as shown in Figure 1 of Ging, curved at the junction of 94 and 96 where 96 curves upward to meet 140, and as per Paragraph 12 of Ging)  along its length that is configured to extend between the patient's eye and ear (as per 
Regarding claim 20, the rigidizer includes at least one bend (as shown in Figure 1 of Ging, bent at the junction of 98 and 96 where 96 curves upward to meet 140, and as per Paragraph 12 of Ging) having a narrowed width (96 being narrowed relative to 94 as depicted) as compared to a width of remaining portions (front end 94 of Ging) of the rigidizer.
Regarding claim 21, in the modified Ging as detailed regarding claim 11 above the patient contacting side of the fabric covering comprises a same material as a material of the non-patient contacting side of the fabric covering (the fabric material of paragraph 120 of Ging being modified in view of the teaching as shown in Figure 4 of Madaus to extend about the rigidizer of Ging).
Regarding claim 22, in a transverse cross-sectional view (as shown in Figure 4 of Madaus) of the rigidizer (of the modified Ging in view of Madaus as detailed above), 1) the rigidizing material is disposed at a central portion of the rigidizer (encircled by fabric material at 8 and 6 as shown in Figure 4 of Madaus), and 2) the rigidizing material is not disposed in lateral edge portions of the rigidizer (the portions of 6 outward of 9 extending beyond the rigidizing material at 5 and 4 of Madaus, as necessitated by material 8 and 6 surrounding the rigidizing material thus extending about the upper and lower edges of the rigidizing material) to provide the rigidizer with softened edges (inherently, by surrounding the edges of the rigidizing material with softened edges of fabric material).
Regarding claim 23, in the lateral edge portions of the rigidizer of the modified Ging, the patient contacting side and the non-patient contacting side of the fabric covering are directly attached to one another (as shown in Figure 4 of Madaus and as per Paragraph 39 thereof, the portions of 6 outward of 9 extend beyond the rigidizing material at 5 and 4 of Madaus, and are joined by welding).
Regarding claim 24, the patient contacting side and the non-patient contacting side of the fabric covering (that of the modified Ging in view of Madaus as detailed above) are heat sealed to one another 

Regarding claim 26, Ging discloses a respiratory mask system (nasal mask 10 of Figures 1 and 2 as per Paragraphs 106 and 107) for treating a patient for sleep disordered breathing (as per Paragraphs 2 and 14), comprising a mask  (the assembly of frame 20 and cushion 40 as per Paragraph 107) configured to engage the patient's face (via cushion 40 as depicted in Figure 1 and as per Paragraph 169) and deliver a supply of breathable gas to an airway of the patient during treatment for sleep disordered breathing (as per Paragraphs 14 and 111); and headgear (80 as per Paragraph 118) to support the mask in a desired position on the patient's face (as shown in figure 1), the headgear including a rigidizer (84 as per Paragraph 120, particularly by way of rigid yoke 92) having two side portions (sagittal right and left units of 84 as shown in Figure 1b) configured to extend along respective sides of the patient's face  (sagittal right and left sides of the patient’s face as shown in Figures 1 and 3) between the patient's eye and ear (particularly by way of 84 at 96, disposed to be placed there-between as shown in Figure 1) when the mask system is worn (Figure 1), the rigidizer comprising 1) a rigid or semi-rigid rigidizing material (yoke 92 as per Paragraph 120, wherein stiff as recited); and 2) a fabric covering (the recited laminated fabric of Paragraph 120) disposed upon the rigidizing material (laminated to a patient-facing side thereof as depicted and as per Paragraph 120) the fabric covering including a patient contacting side (the entirety of 84, on the side facing the patient in use as shown in Figure 1) configured to contact the patient's skin (being disposed inward of 92 during use as shown in Figures 1 and 1b) when the mask system is worn (as per Paragraph 120, shown in Figure 1) wherein the patient contacting side of the fabric covering has an inner surface (that of 84 directly facing 92 and away from the patient) in direct contact with a first surface of the rigidizing material (laminated there-to as per Paragraph 120), a second surface of the rigidizing material (the surface of 92 facing away from the patient in use as shown in 
Ging does not disclose said fabric covering disposed around the rigidizing material such that in a transverse cross-sectional view of the rigidizer the fabric covering completely surrounds the rigidizing material, the fabric covering further including a non-patient contacting side opposite the patient contacting side, and the non-patient contacting side of the fabric covering having an inner surface in direct contact with a second surface of the rigidizing material.  Rather in Ging the fabric is laminated only to the patient-facing side of yoke 92, rather than encircling 92 in cross section. 
Madaus teaches a headgear (headband 1 in Figure 1 as per Paragraph 33) for a respiratory mask (holding device that is a headband as per the Abstract thereof) including a fabric covering  (Figures 2 and 4, components 8 and 6 as per Paragraphs 356 and 36) disposed around a rigidizing material (the assembly of 5 and 4 in Madaus, a reinforcing layer thus analogous to 92 of Ging) such that in a transverse cross-sectional view (as shown in Figure 5 as per Paragraph 39) of the rigidizer the fabric covering completely surrounds the rigidizing material (covering on a patient-facing side by way of 6 and a non-patient-facing side by way of 8), the fabric covering further including a non-patient contacting side (8) opposite the patient contacting side (6), and the non-patient contacting side of the fabric covering having an inner surface (that of 8, facing 4) in direct contact with a second surface of the rigidizing material (the outer, non-patient0facign side of 4), the surfaces joined by welding or adhesion as per Paragraph 39.


Regarding claim 27, the rigidizer of Ging is removably connected removably connected via clips 82 of Figure 1 of Ging as per Paragraph 120) to the anterior portion of the mask  (connecting to the rear of the mask, as when donned by a patient as shown in Figure 1) .
Regarding claim 28, the rigidizer of Ging is directly connectable (directly connected via clips 82 of Figure 1 of Ging as per Paragraph 120) to the anterior portion of the mask  (connecting to the rear of the mask, as when donned by a patient as shown in Figure 1).
Regarding claim 29, the fabric covering is fixedly attached to the rigidizing material (laminated as per Paragraph 120).
Regarding claim 30, the fabric covering in the modified Ging is adhesively attached to the rigidizing material (as taught by Madaus in paragraph 39 thereof, applied to the modified Ging as detailed regarding claim 26 above).

Regarding claim 31, the rigidizing material of Ging comprises a plastic material (rigid material that is plastic as per Paragraph 120).  Ging does not disclose the rigidizing material to be malleable.  

Madaus and Ging are analogous in that both are from the field of laminated headgear for respiratory masks.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to apply the malleable material of Ging as the rigid material (92 in Ging) of the rigidizer thereof.  It would have been obvious to do so for the purpose of achieving a rigid plastic yolk as called for by Ging using a known, suitable plastics material in the art of respiratory headgear and for the purpose as taught by Madaus in paragraph 12 thereof of allowing the headgear to be adapted and caused to keep an advantageous spatial shape.

Regarding claim 32, the fabric covering (that of the modified Ging in view of Madaus as detailed regarding claim 26 above) encapsulates the rigidizing material (as shown in Figure 4 of Madaus wherein covering portions 6 and 8 surround the rigidizing material at 4 and 5).
Regarding claim 33, each side portion of the rigidizer of Ging is curved (as shown in Figure 1 of Ging, curved at the junction of 94 and 96 where 96 curves upward to meet 140, and as per Paragraph 12 of Ging)  along its length that is configured to extend between the patient's eye and ear (as per paragraph 121 and s shown in Figure 1 of Ging) so as to redirect seal-forces when the mask system is worn (stabilizing 10 on the head of a patient as per Paragraph 121).
Regarding claim 34, the rigidizer includes at least one bend (as shown in Figure 1 of Ging, bent at the junction of 98 and 96 where 96 curves upward to meet 140, and as per Paragraph 12 of Ging) having a narrowed width (96 being narrowed relative to 94 as depicted) as compared to a width of remaining portions (front end 94 of Ging) of the rigidizer.
Regarding claim 35, in the modified Ging as detailed regarding claim 26 above the patient contacting side of the fabric covering comprises a same material as a material of the non-patient contacting side of the fabric covering (the fabric material of paragraph 120 of Ging being modified in view of the teaching as shown in Figure 4 of Madaus to extend about the rigidizer of Ging).
Regarding claim 36, in a transverse cross-sectional view (as shown in Figure 4 of Madaus) of the rigidizer (of the modified Ging in view of Madaus as detailed above), 1) the rigidizing material is disposed at a central portion of the rigidizer (encircled by fabric material at 8 and 6 as shown in Figure 4 of Madaus), and 2) the rigidizing material is not disposed in lateral edge portions of the rigidizer (the portions of 6 outward of 9 extending beyond the rigidizing material at 5 and 4 of Madaus, as necessitated by material 8 and 6 surrounding the rigidizing material thus extending about the upper and lower edges of the rigidizing material) to provide the rigidizer with softened edges (inherently, by surrounding the edges of the rigidizing material with softened edges of fabric material).
Regarding claim 37, in the lateral edge portions of the rigidizer of the modified Ging, the patient contacting side and the non-patient contacting side of the fabric covering are directly attached to one another (as shown in Figure 4 of Madaus and as per Paragraph 39 thereof, the portions of 6 outward of 9 extend beyond the rigidizing material at 5 and 4 of Madaus, and are joined by welding).
Regarding claim 38, the patient contacting side and the non-patient contacting side of the fabric covering (that of the modified Ging in view of Madaus as detailed above) are heat sealed to one another in the lateral edge portions of the rigidizer (welded as per Paragraph 39 in the region of 9 in Figure 4 of Madaus, 9 being appreciably close to the lateral edges as depicted).
Regarding claim 39, said headgear of Ging further comprises (Figure 1b, cross-strap 142 as per Paragraph 147 of Ging) a strap extending between the two side portions of the rigidizer (as shown in Figure 1b, extending between portions 98 thereof) and configured to contact a rear portion of the patient's head (as shown in Figure 1 and as per Paragraph 147) when the mask system is worn.
Regarding claim 40, the rigidizer of Ging is a continuous component (continuous between the portions of 84 joined to 96, 90 and 94 as depicted in Figure 2 of Ging) that extends across an anterior portion of the mask (extending laterally, to the rear of the mask in use as depicted in Figure 1 of Ging), the fabric covering in the modified Ging is adhesively attached to the rigidizing material (as taught by Madaus in paragraph 39 thereof, applied to the modified Ging as detailed regarding claim26 above) wherein the rigidizing material of Ging comprises a plastic material (rigid material that is plastic as per Paragraph 120 of Ging) the rigidizer includes at least one bend (as shown in Figure 1 of Ging, bent at the junction of 98 and 96 where 96 curves upward to meet 140, and as per Paragraph 12 of Ging) having a narrowed width (96 being narrowed relative to 94 as depicted) as compared to a width of remaining portions (front end 94 of Ging) of the rigidizer, the patient contacting side of the fabric covering comprises a same material as a material of the non-patient contacting side of the fabric covering (the fabric material of paragraph 120 of Ging being modified in view of the teaching as shown in Figure 4 of Madaus to extend about the rigidizer of Ging) wherein in a transverse cross-sectional view (as shown in Figure 4 of Madaus) of the rigidizer (of the modified Ging in view of Madaus as detailed above), 1) the rigidizing material is disposed at a central portion of the rigidizer (encircled by fabric material at 8 and 6 as shown in Figure 4 of Madaus), and 2) the rigidizing material is not disposed in lateral edge portions of the rigidizer (the portions of 6 outward of 9 extending beyond the rigidizing material at 5 and 4 of Madaus, as necessitated by material 8 and 6 surrounding the rigidizing material thus extending about the upper and lower edges of the rigidizing material) to provide the rigidizer with softened edges (inherently, by surrounding the edges of the rigidizing material with softened edges of fabric material) and wherein in the lateral edge portions of the rigidizer of the modified Ging, the patient contacting side and the non-patient contacting side of the fabric covering are directly attached to one another (as shown in Figure 4 of Madaus and as per Paragraph 39 thereof, the portions of 6 outward of 9 extend beyond the rigidizing material at 5 and 4 of Madaus, and are joined by welding).

Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ging and Madaus and as applied to claim 11 above, and further in view of Smith at al., US 2003/0051732.  Said headgear of Ging further comprising a strap (Figure 1b as per Paragraph 147 of Ging) extending between the two side portions of the rigidizer (as shown in Figure 1b, extending between 98 thereof) and configured to contact a rear portion of the patient's head (as shown in Figure 1 of Ging and as per Paragraph 147) when the mask system is worn, Ging does not disclose the strap to be elastic.
Smith teaches a headgear (Figure 4, , 40 as per Paragraph 51) or a respiratory mask system (as per the Abstract of Smith) wherein a strap (407 of Smith, analogous to 142 of Ging by way of being a lower, rear strap) extending between two side portions (405 and 404 in Smith) of the and configured to contact a rear portion of the patient's head when the mask system is worn (as depicted and as per Paragraph 51), wherein the strap is elastic (407 being a flexible section having elasticity as per Paragraph 51 of Smith).
Smith and Ging are analogous in that both are from the field of laminated headgear for respiratory masks.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to apply the elastic material of Smith as the material of the strap of Ging.  It would have been obvious to do so for the purpose, as taught by Smith in Paragraph 51 thereof of allowing the strap to contract to maintain the mask against the user’s face.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NED T HEFFNER whose telephone number is (571)270-7274.  The examiner can normally be reached on M - Ths 7:30am - 5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM YAO can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NED T. HEFFNER
Examiner
Art Unit 3785



/N.T.H/               Examiner, Art Unit 3785                                                                                                                                                                                         

/JAN CHRISTOPHER L MERENE/               Primary Examiner, Art Unit 3773